Name: Commission Regulation (EC) NoÃ 2204/2004 of 21 December 2004 amending Regulation (EEC) NoÃ 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings
 Type: Regulation
 Subject Matter: EU finance;  farming systems
 Date Published: nan

 22.12.2004 EN Official Journal of the European Union L 374/40 COMMISSION REGULATION (EC) No 2204/2004 of 21 December 2004 amending Regulation (EEC) No 1915/83 on certain detailed implementing rules concerning the keeping of accounts for the purpose of determining the incomes of agricultural holdings THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation No 79/65/EEC of 15 June 1965 setting up a network for the collection of accountancy data on the incomes and business operation of agricultural holdings in the European Economic Community (1), and in particular Article 6(2) thereof, Whereas: (1) Pursuant to Article 5(1) of Commission Regulation (EEC) No 1915/83 (2), the Commission shall pay a standard fee to the Member State concerned in respect of each duly completed farm return forwarded to it within the period prescribed in Article 3 of that Regulation. For the sake of clarity some provisions relating to those payments laid down in Commission Regulation (EEC) No 1859/82 of 12 July 1982 concerning the selection of returning holdings for the purpose of determining incomes of agricultural holdings (3) should also be included in Regulation (EEC) No 1915/83. (2) For budgetary reasons and to facilitate financial management, the maximum number of farm returns per Member State to be paid should be limited to the number indicated in Annex I to Regulation (EEC) No 1859/82. (3) Some flexibility in the number of farm returns per division eligible for payment should be allowed, within the maximum number of returning holdings per Member State as laid down in Annex I to Regulation (EEC) No 1859/82 if the Member State concerned has more than one division. (4) If the number of duly completed farm returns forwarded within the time limit per division or per Member State is less than 80 % of the number fixed for the division or the Member State in question, the standard fee for the farm returns from that division or from the Member State concerned should be reduced as from accounting year 2005. However, it is appropriate, as a transitional measure, to postpone the application of the reduction system in the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia, in order to allow a smooth adaptation of the new Member States to the system of keeping accounts for the purpose of determining the incomes of agricultural holdings, that is new for them. (5) Regulation (EEC) No 1915/83 should therefore be amended accordingly. (6) The measures provided for in this Regulation are in accordance with the opinion of the Community Committee for the Farm Accountancy Data Network, HAS ADOPTED THIS REGULATION: Article 1 Article 5(1) of Regulation (EEC) No 1915/83 is replaced by the following: 1. The Commission shall pay a standard fee to the Member States in respect of each duly completed farm return forwarded to it within the period referred to in Article 3. 1a. The total number per Member State of duly completed and forwarded farm returns that is eligible for the standard fee shall not be more than the total number of returning holdings laid down for that Member State in Annex I to Regulation (EEC) No 1859/82. For Member States having more than one division, the number of duly completed and forwarded farm returns per division that is eligible for the standard fee may be up to 20 % higher than the number laid down for the division concerned, provided that the total number of duly completed and forwarded farm returns of the Member State concerned shall not be higher than the total number laid down for that Member State in Annex I to Regulation (EEC) No 1859/82. If the number of duly completed and forwarded farm returns in respect of a division or a Member State is less than 80 % of the number of returning holdings laid down for that division or for the Member State concerned, the standard fee for the farm returns from that division or from the Member State concerned shall be reduced by:  10 % in the accounting years 2005 and 2006,  20 % in the 2007 accounting year and the subsequent accounting years. If there is a shortfall for both a division and the Member State concerned, the reduction shall be applied only at national level. The reduction in respect of the accounting year 2005 provided for in the first indent of the third subparagraph shall not apply to the Czech Republic, Estonia, Cyprus, Latvia, Lithuania, Hungary, Malta, Poland, Slovenia and Slovakia. Article 2 This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from the 2005 accounting year. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 December 2004. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ 109, 23.6.1965, p. 1859/65. Regulation as last amended by Commission Regulation (EC) No 660/2004 (OJ L 104, 8.4.2004, p. 97). (2) OJ L 190, 14.7.1983, p. 25. Regulation as amended by Regulation (EC) No 1388/2004 (OJ L 255, 31.7.2004, p. 5). (3) OJ L 205, 13.7.1982, p. 40. Regulation as last amended by Regulation (EC) No 730/2004 (OJ L 113, 20.4.2004, p. 8).